Citation Nr: 1430734	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO. 12-29 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right thumb disability, to include degenerative joint disease (DJD), and, if so, whether the reopened claim should be granted.

2. Entitlement to service connection for dental trauma.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to November 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

By way of background, the Veteran filed a January 2010 notice of disagreement, specifying his disagreement with the September 2009 rating decision denying service connection for a right thumb disability. Then, in April 2011 correspondence, the Veteran stated that he wanted to withdraw his appeal as to the denial of service connection for his right thumb disability. However, VA proceeded to issue a an August 2012 statement of the case adjudicating the issue, in response to which the Veteran filed a timely substantive appeal. As VA has continued to treat the Veteran's claim for service connection for a right thumb disability as being on appeal despite the April 2011 correspondence and all other appellate procedures have been properly followed, the Board finds it may address the issue. See Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The RO reopened the claim of service connection for a right thumb disability in its September 2009 rating decision, and then subsequently denied the claim on the merits. As the AOJ has adjudicated the claim on appeal on the merits, the Board finds that a decision on the merits in this appeal would not prejudice to the Veteran. See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for dental trauma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A September 1982 rating decision denied service connection for a right thumb injury. The Veteran was notified of his rights but did not submit a substantive appeal or submit new and material evidence during the applicable appellate period.

2. In January 2009, the Veteran submitted official relevant service treatment records that relate to the Veteran's claimed in-service event, injury or disease, which were in existence at the time of the previous denial, but were not previously associated with the claims file at the time of the prior final denial.

3. A right thumb disability, to include DJD, is not shown to be causally or etiologically related to an in-service event, injury or disease or to have manifested in service or within one year of the Veteran's discharge from service. 


CONCLUSIONS OF LAW

1. The September 1982 rating decision is final. 38 U.S.C.A. §§ 4004, 4005 (West 1982) [currently codified at 38 U.S.C.A. §§ 7104, 7105 (West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983) [currently codified at 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013)].

2. New relevant official service treatment records have been received, warranting de novo review of the Veteran's claim for service connection for a right thumb disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c)(1) (2013).

3. The criteria for service connection a right thumb disability, to include DJD, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In light of the fully favorable decision as to the issue of reopening, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). VA's duty to notify and assist as to the issue of service connection for a right thumb disability is discussed below.

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in January 2009, prior to the initial unfavorable adjudication in September 2009. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in February 2012. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted a thorough medical examination of the Veteran, and provided a sufficient supporting rationale for the opinion. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for a right thumb disability. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran's representative has argued that the February 2012 thumb and hand examination was inadequate. Specifically, the representative argues that the examiner failed to consider factors such as pain, weakness, excess fatigability, and incoordination, which is required when determining the proper rating for musculoskeletal disabilities. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). However, as the representative stated, these considerations are only relevant to determining the appropriate disability rating for an already service-connected disability. These factors are not relevant when the issue is whether service connection for a specific disability is warranted, as it is in this case. Thus, the fact that the examiner did not consider factors such as pain, weakness, and fatigability does not render the examiner's opinion inadequate.

The representative also argues that the examination is inadequate because the February 2012 examiner noted that x-rays were taken, but the specific x-ray reports were not included in the examination report. First, the examiner specifically noted the x-ray findings in the examination report, and therefore those findings are incorporated into the VA examination. Further, while it is true that the physical reports themselves are not associated with the claims file, the Board finds that this does not affect the adequacy of the opinion. The x-ray reports are only relevant to establishing that the Veteran currently has right thumb DJD, a point which the VA examiner conceded when rendering his opinion. The x-ray reports are not relevant to the dispositive issue in this case, which is the presence of a nexus between the Veteran's in-service injury and his current disability. As such, the Board finds that the x-ray reports are not relevant, and their absence does not render the examination inadequate.

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II. New and Material Evidence

Generally, where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

That notwithstanding, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file at the time of the prior decision, VA must reconsider the claim regardless of the provisions relating to new and material evidence. 38 C.F.R. § 3.156(c). Relevant service department records include service records that are related to a claimed in-service event, injury or disease. Id. 

Here, the RO last finally denied service connection in September 1982. The Veteran was notified of the decision, and submitted a notice of disagreement in January 1983. The Veteran was provided with a February 1983 statement of the case, which again denied service connection for a right thumb disability, but the Veteran did not perfect his appeal by filing a substantive appeal within the applicable appellate period. Therefore, the September 1982 rating decision became final. 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983).

In January 2009, the Veteran submitted service treatment records, several of which in the group were stamped by the RO as having been received in January 2009. Included amongst the records was a May 1970 memorandum from a medical officer to a commanding officer printed on U.S. Naval Mobile Construction Battalion Seven stationary. The memorandum indicates that the Veteran hit his hand with a hammer while working and that he was diagnosed with a possible fractured thumb, which had been immobilized. The record appears to be official, was submitted after the last prior denial, and relates to the Veteran's claimed in-service injury. 38 C.F.R. § 3.156(c). As such new and material evidence is not required in this case, and VA must reconsider the Veteran's claim on a de novo basis. Id.

III. Merits of the Claim

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For arthritis, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Finally, if there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. A negative inference may be drawn from the absence of complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that he is entitled to service connection for a right thumb disability, to include DJD. For the reasons stated below, the Board finds that service connection for a right thumb disability is not warranted on either a direct or presumptive basis.

Initially, the Veteran does not contend, and the medical evidence of record fails to show, that a right thumb disability manifested within the first post-service year or manifested during service to a sufficient degree to identify the disease. 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker, 708 F.3d 1331. There is no evidence of a diagnosis of DJD within a year of the Veteran's separation from service. Further, service treatment records do not reflect an in-service diagnosis of DJD or chronicity of care for a right hand disability, and the Veteran's separation examination does not indicate the presence of any right hand disabilities. Therefore, presumptive service connection and service connection based on continuity of symptomatology are not applicable in this case.

Turning to direct service connection, the Veteran has a current diagnosis of right thumb and hand DJD, and therefore the first element of service connection (a current disability) is met. Second, May 1970 treatment records show that while in service the Veteran sustained a right thumb injury, including a possible fracture thereof. Therefore, the second element of service connection is met. Thus, the dispositive issue in this case is the presence of a medical nexus between the current disability and the in-service injury.

Turning to the final element, the preponderance of the evidence is against a finding that the Veteran's thumb disability is causally or etiologically related to his service. Beginning with the lay evidence of record, the Veteran has stated that his current right thumb disability is related to the May 1970 injury he sustained in service. While the Veteran is competent to report persistent symptoms such as pain, the Veteran is not competent to state that his current disability is causally related to his in-service injury, as to do so requires medical expertise in the field of orthopedics. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). The Veteran has not submitted any additional lay statements concerning persistent symptoms since service. As there is no competent lay evidence of record concerning the issue of nexus, the issue must be determined based on the medical evidence of record.

The Veteran was provided with a VA hand and thumb examination in February 2012. The examiner found that the Veteran's current right hand DJD was less likely than not related to service. The examiner based the opinion on the fact that the Veteran had nearly identical degenerative changes in his left hand, and therefore it was more likely that the Veteran's current right hand DJD was due to the natural process of aging as opposed to his in-service injury. Additionally, as part of his initial claim, the Veteran was provided with a VA examination in August 1982. The examiner noted that there was a history of a fracture of the right thumb, but also found there to be no residuals of the injury, and that no deformities or limitation of motion of the thumb were present.

Of record are November 2009, April 2011, and September 2013 private medical opinions concerning the issue of nexus, all of which were provided by the same physician. Both the November 2009 and April 2011 opinions stated that the right thumb and hand injury seem to stem from or seem consistent with his right thumb injury in service. In the September 2013 opinion, the examiner stated that it was more likely than not that the right thumb and hand problems were due to his in-service injuries. None of the opinions included a rationale from the physician stating why he believed the current condition to be related to service. There is no evidence of record indicating that the physician is not competent or credible. There are no other private or VA treatment records associated with the claims file.

In weighing the medical opinions of record, the Board finds that the VA examiner's opinion is entitled to more probative weight than those of the private physician. To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the VA examiner stated that his opinion was based on the fact that the Veteran had nearly the same degenerative changes in his left hand, indicating that the degenerative changes in the right hand were more likely due to the natural aging process, as opposed to in-service trauma. As the opinion is supported by facts and a logical rationale, the opinion is entitled to significant probative weight. Id. While the private physician stated that the current injury was related to the in-service injury and described the current severity of the disability, no reason or rationale for why the examiner believed a nexus was present was provided. Thus, the conclusory and unsupported nature of the private physician's opinion renders it of no probative value. Id.; McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006). Therefore, the Board finds that the private medical opinions of record are outweighed by the VA examiner's opinion.

As the private opinions are outweighed by the VA examiner's opinion, and there is no other competent and credible lay or medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current right thumb disability is causally related to service. As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Service connection is not warranted.


ORDER

New relevant official service treatment records having been received, the claim for service connection for a right thumb disability, to include right thumb DJD, is reopened.

Entitlement to service connection for a right thumb disability, to include DJD, is denied.





	(CONTINUED ON NEXT PAGE)
REMAND

When a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  A notice of disagreement is timely when it is filed within one year of the adverse decision.  38 C.F.R. § 20.302.  The RO denied the Veteran's claim of service connection for dental trauma in a September 8, 2009 rating decision.  The Veteran's initial January 2010 notice of disagreement did not include the issue of service connection for dental trauma. However, on September 3, 2010 the Veteran submitted a second notice of disagreement, expressing his disagreement with the September 2009 decision as to the issue of service connection dental trauma and requesting that the issue be added to his January 2010 notice of disagreement.

As a notice of disagreement has been filed within the applicable appellate period, a remand is required for the issuance of a statement of the case and to provide the Veteran with an opportunity to perfect an appeal as to the issue of service connection for dental trauma.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding the issue of service connection for dental trauma.

Advise the Veteran of the procedural requirements to continue an appeal of these issues.  If, and only if, the Veteran files a timely substantive appeal, the issues should be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


